Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8)of Lincoln National Corporation pertaining to the LincolnNational Corporation Deferred Compensation & Supplemental/Excess Retirement Plan of our reports dated February 27, 2008, with respect to the consolidated financial statements and schedules of Lincoln National Corporation included in its Annual Report (Form 10-K) for the year ended December 31, 2007,and the effectiveness of internal control over financial reporting of Lincoln National Corporation, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Philadelphia, PA November
